Citation Nr: 1548685	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for recurrent disc herniation status post L5-S1 discectomy. 

2.  Entitlement to an evaluation greater than 10 percent for recurrent disc herniation status post L5-S1 discectomy. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from May 1985 to July 1993.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from the December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    

In November 2012, the Board issued a decision denying the Veteran's claims.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While the appeal was pending at the Court, the Veteran's attorney and VA's Office of General Counsel issued a December 2013 Joint Motion for Remand (JMR).  In a December 2013 Order, the Court granted the JMR, vacating the Board's decision and remanding the case to the Board.  

In April 2014, the Board remanded the Veteran's claims for further development.  As discussed below, updated VA treatment records from the Richmond VAMC and a VA examination report have been successfully obtained.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).  The claims have now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and entitlement to an evaluation greater than 10 percent for recurrent disc herniation status post L5-S1 discectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The medical evidence of record does not persuasively demonstrate a sustained improvement in the Veteran's recurrent disc herniation status post L5-S1 discectomy.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected recurrent disc herniation status post L5-S1 discectomy to 10 percent was not proper, and the 40 percent disability rating is restored from March 1, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In light of the favorable decision with respect to the restoration of the reduction, no further discussion of VCAA is necessary at this point.

II. Rating Restoration

A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio and the prior rating must be restored.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Where a reduction in a rating would result in a decrease in the overall amount of compensation payable, proper procedure begins with the preparation of a rating decision proposing the reduction and setting forth the material facts and reasons for it.  38 C.F.R. § 3.105(e).  In addition, the Veteran must be notified in writing that he may request a predetermination hearing, provided that the request is received within 30 days of the date of the notice, and that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.; 38 C.F.R. § 3.105(i)(2).  If after consideration of any additional evidence timely received, including that from any predetermination hearing, the reduction still is found warranted, a final rating decision setting forth the evidence and reasons for it is to be prepared.  Id.  The effective date of the reduction is the last day of the month in which a 60-day period from the date of the notice to the Veteran expires.  Id.; 38 U.S.C.A. § 5112(b)(6). 

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2014).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  For cases where a rating has been in effect for less than 5 years, various provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c). 

The Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects an increase in the ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In this case, the RO proposed the rating reduction in September 2007 rating decision.  The Veteran was notified of the proposed reduction in a October 5, 2007 letter.  In a December 2007 rating decision, the RO reduced the evaluation of recurrent disc herniation status post L5-S1 discectomy from 40 percent to 10 percent, effective March 1, 2008.  The 40 percent rating had been effective since August 28, 1996 and from February 1, 2005 (a temporary total rating was assigned from November 30, 2004 to January 31, 2004).  Thus, the rating have been in effect for more than 5 years, and the provisions of 38 C.F.R. §§ 3.344(a) and (b) apply.  Therefore, the Board finds that the RO applied the regulations regarding the procedure for reductions in ratings properly.  The question that remains is whether the evidence on which the reduction was based supported the reduction.  

Service connection for recurrent disc herniation status post L5-S1 discectomy was granted in July 29, 1993- the day after the Veteran's separation from active duty.  In April 2006, the Veteran filed an informal claim for an increased rating based on worsening symptoms.  He provided an April 2006 private radiology report which revealed presence of chronic L5 radiculopathy on the left side.  A May 2006 VA examination found no evidence of radiating pain on movement although muscle spasms and tenderness were found on examination.  Range of motion testing of the thoracolumbar spine revealed flexion to 90 degrees with pain at 70 degrees, and extension, right and left lateral flexion and right rotation at 30 degrees with pain at 20 degrees, and left rotation at 20 degrees with pain at 20 degrees.

A June 2007 VA examination found no radiating pain on movement, however some paravertebral muscle spasm and palpable tenderness were noted on examination.   Range of motion testing of the thoracolumbar spine revealed flexion to 90 degrees while extension, right and left lateral flexion and rotation to 30 degrees.  
 
A July 2012 VA examination confirmed a diagnosis of degenerative disc disease of the lumbar spine and recurrent disc herniation status post L5-S1 discectomy.  Range of motion testing of the thoracolumbar spine revealed flexion to 70 degrees with pain at 75 degrees while extension, right and left lateral flexion and rotation to 20 degrees with pain at 20 degrees.  The examiner found no evidence of sensory deficit upon examination, radiculopathy, intervertebral disc syndrome (IVDS) or any other neurologic abnormalities.  

Finally, at a July 2014 VA examination, the examiner found that the Veteran's spine disability less likely than not sustained improvement since 2005.  By way of rationale, the examiner provided that a review of the Richmond VAMC treatment record showed that the Veteran underwent a second discectomy in 2005 since his previous surgery in 1999 did not improve his condition and the Veteran continued to have left leg pain.  The examiner found that if the Veteran underwent a second surgery, then his condition had likely not improved.  The examiner was unable to provide an exact date of onset for the Veteran's degenerative joint disease, however, the examiner opined that the condition developed between 2004 and 2013 given no evidence of X-rays in between this time until a June 2012 X-ray examination noting disc degeneration.  

An October 2014 private opinion from Dr. D.W. also provided that the Veteran has a long standing history of back pain that has worsened over the past several years.  He specifically noted that the Veteran is unable to stand on his feet or remain seated for an extended period of time.  

Based on the above, the Board finds that the most competent and credible evidence does not demonstrate an actual improvement in the Veteran's service-connected 
recurrent disc herniation status post L5-S1 discectomy.  The Board acknowledges that range of motion testing varied during this period.  However, viewing this evidence in a light most favorable to the Veteran, there is no clear demonstration that the Veteran's service-connected recurrent disc herniation status post L5-S1 discectomy actually improved or that any improvement reflects an increase in the ability to function under ordinary conditions of life and work.  In this regard, the Board point to June 2014 VA examiner found that his spine disability less likely than not sustain improvement while the October 2014 private opinion also reported symptoms of worsening and reported difficulties with his occupation.  

In light of the finding that the probative weight of the evidence as to whether the Veteran's recurrent disc herniation status post L5-S1 discectomy improved is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, the rating reduction from 40 percent to 10 percent for the Veteran's recurrent disc herniation status post L5-S1 discectomy, effective March 1, 2008, was not justified.  Accordingly, the 40 percent disability rating for this disability is restored, effective March 1, 2008.


ORDER

Restoration of a 40 percent rating, effective March 1, 2008, for service-connected recurrent disc herniation status post L5-S1 discectomy is warranted.

REMAND

The Veteran has claimed entitlement to a higher rating for his service-connected recurrent disc herniation status post L5-S1 discectomy.  Following a review of the record, the Board finds it necessary to remand this claim for additional development.  

In this case, the Board notes that the Veteran last underwent a VA examination in July 2014 and there is evidence that the Veteran's disability has increased in severity since that examination.  In an October 2014 private opinion from Dr. D.W., he provided that the Veteran has been having increased difficulties with pain and that he is unable to stand on his feet or remain seated for an extended period of time.  He also noted that the Veteran switched jobs in 2009 to working at the shipyard but "is now only working on the receiving end as he is not able to keep up with the labor demands on the shipping end."  For these reasons, the Veteran is entitled to a new examination for the purpose of determining whether his disability has worsened since his the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, the claims file currently contains VA treatment records from the Hampton VA medical Center (VAMC) dated through October 2013.  Therefore, on remand, all pertinent private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A (a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the record reflects that in June 2015 rating decision, the RO denied service connection for depression.  The Veteran filed a notice of disagreement with the determination in July 2015.  To date, no statement of the case has been issued.  Thus, this issue must be remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue an appropriate SOC addressing the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include depression.  The Veteran and his 
representative must be advised of the time limit for 
filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive 
appeal.  If he timely perfects an appeal in this matter, the case 
should be returned to the Board.

2. Provide the Veteran another opportunity to identify 
any pertinent treatment records, both VA and private, for his recurrent disc herniation status post L5-S1 discectomy.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3.  After obtaining all outstanding treatment records, the 
Veteran should be afforded an appropriate VA examination to determine the nature and severity of the lumbar spine disability, to include his recurrent disc herniation status post L5-S1 discectomy.  The examiner should note all relevant pathology, and all indicated tests, including x-rays, should be conducted.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items. 

The examiner should identify and describe in detail the nature and severity of all current manifestations of the Veteran's service-connected lumbar spine disability. 

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to pain on use, including during flare-ups; weakened movement; excess fatigability; or incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  The examiner should also comment on the complaints made by the October 2014 private opinion from Dr. D.W. that he could not stand or remain seated for an extended period of time.  

The examiner should identify the nature and severity of any neurological manifestations associated with the service-connected disability.  The examiner should specifically indicate if there is any bladder impairment. The examiner should also specifically indicate whether there is any radiculopathy and, if so, the nerve affected and the degree of impairment.

In this regard, the examiner should offer an opinion as to the onset of the Veteran's radiculopathy affecting the left lower extremity, as reflected in the July 2014 VA examination.  

Also, the examiner should state whether the Veteran's service-connected lumbar spine disability causes intervertebral disc syndrome, and, if so, the examiner should document the number of weeks, if any, during the past 12 months that he Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner should also offer an opinion as to the social and industrial limitations associated with the service-connected disabilities taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  
    
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

 4.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5.  Then, after ensuring any other necessary development has been completed as a result of the above instructions, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


